DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 39-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bathiche et. al. [10,120,420].
Regarding claim 39, Bathiche teaches:
A physical keyboard including: a plurality of keys [fig. 5, note keys on 102-1];
and one or more magnets to releasably couple a top side of the physical keyboard to an electronic device where the plurality of keys are covered by the electronic device [fig. 5, note magnets 514 for connecting the keyboard to the display screen]
the one or more magnets to releasably couple a bottom side of the physical keyboard to the electronic device to expose the plurality of keys to a user [fig. 5, note magnets 514 for connecting the keyboard to the display screen]

Regarding claim 40, Bathiche further teaches:
wherein a mode of the keyboard is set by the electronic device [fig. 1, note processors 114 for controlling the operation of the device, including the keys on the keyboard.]


Allowable Subject Matter
Claims 21-38 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 21-30, the prior art does not teach “…a first housing; a first display carried by the first housing; a second housing; a second display carried on a first side of the second housing; a hinge to rotatably couple the first housing and the second housing; a physical keyboard removably positionable on the second display, the physical keyboard removably attachable to a second side of the second housing; at least one magnet to releasably couple the physical keyboard to the first side of the second housing when the physical keyboard is on the second display and to releasably couple the physical keyboard to the second side of the second housing; instructions; and processor circuitry to execute the instructions to: present a first user interface on the second display when the physical keyboard is not positioned on the second display, and present a second user interface on a first portion of the second display when the 
Regarding claims 31-38, the prior art does not teach “…a first display carried by the first housing; a second housing; a second display visible on a first side of the second housing; a hinge to rotatably couple the first housing and the second housing; one or more magnets to releasably couple a physical keyboard to the first side of the second housing when the physical keyboard is on the second display and to releasable couple the physical keyboard to the second side of the second housing; instructions; and processor circuitry to execute instructions to: present a first user interface on the second display when the physical keyboard is not positioned on the second display, and present a second user interface on a first portion of the second display when the physical keyboard is positioned on a second portion of the second display, the second user interface including a plurality of emotion icons.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SASINOWSKI whose telephone number is (571)270-5883. The examiner can normally be reached 7am - 4pm, Mon.-Fri. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW SASINOWSKI/Primary Examiner, Art Unit 2625